Cobb, J.
If the case rested upon the testimony given upon the direct examination of the sole, witness for the plaintiff, a judgment for the plaintiff would have been authorized. But upon cross-exmination it distinctly appears that the inference which would naturally be drawn from the testimony upon the direct examination, — that is, that the witness had sold for the plaintiff to the defendants the goods in question, — was unauthorized, and that the witness really knew nothing of his own knowledge about the sale of the articles. Such being the case, the statement that the account was correct, due, and unpaid counts foi; nothing. The plaintiff proved its case and then disproved it. See Evans v. Josephine Mills, 119 Ga. 448 (2).
Judgment reversed.

All the Justices concur